United States Court of Appeals
                           F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                      ____________
No. 10-5319                                                    September Term 2011
                                                                         1:04-cv-01254-HHK
                                                        Filed On: April 27, 2012
Adnan Farhan Abd Al Latif , Detainee, Camp
Delta, et al.,

             Appellees

      v.

Barack Obama, President of the United
States, et al.,

             Appellants


      BEFORE:       Henderson, Tatel, and Brown, Circuit Judges

                                        ORDER

      Upon consideration of appellants’ motion to release public opinion reflecting
declassification re-review, it is

      ORDERED that the motion be granted. The Clerk is directed to release publicly
the court’s opinion with the redactions proposed by appellants.

                                       Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                   BY:      /s/
                                                            Jennifer M. Clark
                                                            Deputy Clerk